Title: To James Madison from William Eaton, 18 March 1802 (Abstract)
From: Eaton, William
To: Madison, James


18 March 1802, Tunis. Adds to what he wrote in the enclosed letter to Rufus King that on arriving in Tunis, he found Hamet Pasha “yielding to his brother’s instances and on the point of departing for Derne a Province of Tripoli, the Government of which is promised him.” Has refused Hamet’s request for a passport and “told him very candidly that if he departed we must consider him in the light of an enemy,” even to the extent of carrying him and his retinue as prisoners of war to America. Has assured him “if he would adhere to his former arrangements I did not doubt but that before the expiration of four months he might be offered to his people by an American Squadron. I tell him the sole object of his brother is to cut his throat.” The bey has refused Hamet further provisions, so he proposes awaiting the outcome in Malta. Eaton has consented only to his going to Leghorn or Sardinia. “If he departs on other terms I shall send an armed Ship after him, & if possible carry him and retinue to some Italian Port.” Adds that Captain McNeill stopped at Tunis on 29 Jan. since when there has been no news of him. In a 26 Mar. postscript, states that Hamet Pasha “has manifested an unequivocal disposition to come into my plans heretofore detailed; he is assured of a revolution in his favor if he can be offered to his people with Sufficient show of force: but he is surrounded by Turks and Arabs Subjects of his brother sent him as protectors, in so much that he cannot act.” Encloses copies of his plans. “If they succeed it will be productive of incalculable advantages if they fail I am conscious of having exposed myself to the imputation of at least too much Zeal.”

 

   
   RC (DNA: RG 59, CD, Tunis, vol. 2, pt. 1); letterbook copy (CSmH). RC 3 pp.; in a clerk’s hand, signed by Eaton; marked “Copy. A.” and enclosed with Eaton’s 4 Apr. dispatch. Printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 2:90–91. Postscript not on letterbook copy. Enclosures not found, but enclosures B through E in Eaton’s 4 Apr. dispatch are apparently duplicates of those sent with the original of this letter (see Eaton to JM, 4 Apr. 1802, and n. 1).



   
   A full transcription of this document has been added to the digital edition.

